Case 1:19-cv-00107-MAC-KFG Document 22 Filed 04/06/21 Page 1 of 1 PageID #: 126




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 LUKE ADAM STANTON, SR.,                          §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:19-CV-107
                                                  §
 JEFFREY R. WOODARD, et al.,                      §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Luke Adam Stanton, Sr., an inmate confined at the Michael Unit, proceeding pro

 se, brought this lawsuit pursuant to 42 U.S.C. § 1983.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends this action be dismissed without prejudice.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.

                                              ORDER

          Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the Magistrate Judge’s recommendation.


           SIGNED at Beaumont, Texas, this 6th day of April, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
